Per Curiam:
The specifications of error are not sustained. The plaintiff has no equity to invoke. The mortgage was given and accepted in furtherance of the specific purpose of putting the land out of the reach of the vendor’s creditors.
Courts will not relieve a party from the consequences of his intentional fraudulent act. In such a case equity will leave the parties in the position where they have knowingly and wilfully placed themselves. Public policy forbids the intervention of the courts to relieve a fraudulent actor.
J udgment affirmed.